Citation Nr: 0503831	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  02-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of fracture of the fifth proximal metacarpal right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from December 1986 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision that, in pertinent part, 
granted service connection at a noncompensable (0 percent) 
disability rating for residuals of fracture of the fifth 
proximal metacarpal right hand, effective from January 2000.  
The appellant disagreed with the initial disability rating 
assigned to this condition, and perfected this appeal.  

In July 2004, the appellant testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

At the July 2004 hearing, the appellant testified that his 
service-connected residuals of fracture of the fifth proximal 
metacarpal right hand have significantly worsened since his 
last VA examination.  Specifically, he alleges this condition 
is now manifested by functional loss of the right fingers, 
hand and wrist, including limited strength and motion within 
these areas.

Given the veteran's testimony, this claim will be remanded 
for the RO to schedule a VA examination to consider the 
effect, if any, and severity of the veteran's service-
connected residuals of fracture of the fifth proximal 
metacarpal right hand on his right fingers, hand and wrist.  
The RO should also ask the appellant if he has received 
recent treatment for the disability during the course of this 
appeal.

The case is remanded to the RO via the AMC in Washington, 
D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Contact the appellant and ask him to 
identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers not 
previously identified who treated him for 
residuals of fracture of the fifth 
proximal metacarpal right hand.  After 
obtaining any necessary authorization 
from the appellant, attempt to obtain 
copies of pertinent treatment records 
identified, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  

3.  Schedule appropriate VA 
examination(s) to determine the nature 
and severity of the service-connected 
residuals of fracture of the fifth 
proximal metacarpal right hand.  Send the 
claims folder to the physician(s) for 
review; any report written by a physician 
should specifically state that such a 
review was conducted.  After reviewing 
the available medical records and 
examining the appellant, ask the 
physician(s) conducting the 
examination(s) to opine - based on review 
of the evidence of record, examination of 
the appellant, and her or his 
professional expertise -whether the 
service-connected residuals of fracture 
of the fifth proximal metacarpal right 
hand create or result in any functional 
loss, loss of motion, or loss of 
strength, of the right fingers, hand, and 
wrist.  The effect of any residuals of 
fracture of the fifth proximal metacarpal 
right hand found should be described in 
detail.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




